UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement Under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 5) 24/7 REAL MEDIA, INC. (Name of Subject Company (Issuer)) TS TRANSACTION, INC. (Offeror) WPP GROUP PLC (Parent of Offeror) (Names of Filing Persons—Offerors) COMMON STOCK, PAR VALUE $0.01 PER SHARE (Title of Class of Securities) 901314203 (CUSIP Number of Class of Securities) TS Transaction, Inc. c/o Andrea Harris WPP Group plc 27 Farm Street London W1J 5RJ England +44 (0) 20 7408 2204 (Name, Address and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copies to: Arthur Fleischer, Jr., Esq. Aviva F. Diamant, Esq. Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza New York, New York 10004-1980 (212) 859-8000 Curt Myers, Esq. Davis & Gilbert LLP 1740 Broadway New York, New York 10019 (212) 468-4800 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee* $653,718,981.50 $20,070.00 * Estimated solely for purposes of calculating the filing fee in accordance with Rule 0-11 under the Securities Exchange Act of 1934.The amount of the filing fee is calculated by multiplying the transaction value by 0.0000307.The transaction value assumes the purchase of up to 55,635,658 shares of common stock, par value $0.01 per share of 24/7 Real Media, Inc. (the “Shares”) at a purchase price of $11.75 per share.Such number of shares consists of 51,367,238 Shares outstanding as of April 30, 2007, and 4,497,787 Shares that are issuable before the expiration of the Offer upon exercise of stock options and other rights to acquire Shares. ý Check the box if any part of the fee is offset as provided by Rule0-11(a)(2) of the Exchange Act and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $20,070.00 Filing Party: TS Transaction, Inc. and WPP Group plc Form or Registration No.: SC TO-T Date Filed: May 31, 2007 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer: Check the appropriate boxes below to designate any transactions to which the statement relates. x third-party tender offer subject to Rule14d-1. o issuer tender offer subject to Rule13e-4. o going-private transaction subject to Rule13e-3. o amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: x (Continued on following pages) SCHEDULE TO This Amendment No. 5 (this “Amendment”) amends and supplements the Tender Offer Statement on Schedule TO (the “Schedule TO”) filed with the Securities and Exchange Commission on May 31, 2007, by TS Transaction, Inc., a Delaware corporation (the “Purchaser”) and an indirect wholly-owned subsidiary of WPP Group plc (“WPP”), and WPP, as amended by Amendment No. 1 on June 15, 2007, Amendment No. 2 on June 26, 2007, Amendment No. 3 on June 28, 2007 and Amendment No. 4 on July 9, 2007. The Schedule TO relates to the offer by the Purchaser to purchase all of the outstanding shares of common stock, par value $0.01 per share (“Shares”), of 24/7 Real Media, Inc., a Delaware corporation (the “Company”), at a price of $11.75 per Share, net to the sellers in cash, without interest. The terms and conditions of the offer are described in the Offer to Purchase, dated May 31, 2007 (the “Offer to Purchase”), and the related Letter of Transmittal (the “Letter of Transmittal”), copies of which were filed with the Schedule TO as Exhibits(a)(1) and (a)(2), respectively. Capitalized terms used and not otherwise defined herein shall have the meanings assigned thereto in the Schedule TO. The information set forth in the Offer to Purchase and the related Letter of Transmittal is incorporated in this Amendment by reference with respect to Items 1 through 9 and Item 11 of this Schedule TO, except that such information is hereby amended and supplemented to the extent specifically provided herein. This Schedule TO is being filed on behalf of Purchaser and WPP. The Items of Schedule TO set forth below are hereby amended and supplemented as follows: ITEMS 8 AND 11. INTEREST IN SECURITIES OF THE SUBJECT COMPANY; ADDITIONAL INFORMATION Items 8 and 11 of the Schedule TO are hereby amended by adding the following text thereto: “At 5.00 p.m., New York City time on July 10, 2007, the subsequent offering period for the Offer expired pursuant to its terms and WPP completed its Offer for all of the outstanding Shares of 24/7. Citibank N.A., the depositary for the Offer, advised WPP that an aggregate of 48,633,343 Shares were validly tendered in the Offer. Purchaser has accepted for payment all of those Shares. WPP intends to close the Merger as promptly as practicable.” SIGNATURE After due inquiry and to the best of their knowledge and belief, the undersigned hereby certify as of July 11, 2007 that the information set forth in this statement is true, complete and correct. TS TRANSACTION, INC. By: /s/Thomas O. Neuman Name: Thomas O. Neuman Title:Senior Vice President, Taxes WPP GROUP PLC By: /s/Paul Richardson Name: Paul Richardson Title: Group Finance Director
